COXE, District Judge.
Under Rule 14 of the Federal Rules, 28 U.S.C.A. following section 723c, a defendant may bring in a third party who “is or may be liable” either to the original defendant or to the original plaintiff. This is quite different from Section 193, subdiv. 2 of the New York Civil Practice Act, which merely allows a defendant to bring in a third party against whom there is a liability over. Fox v. Western New York Motor Lines, Inc., 257 N.Y. 305, 178 N.E. 289, 78 A.L.R. 578. Rule 14 is clear in its language, and plainly covers the present case. I think, therefore, that the order of January 11, 1940, was proper.
The motion of the third party defendants to vacate the order of January 11, 1940, is denied.